UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period of to Commission File Number000-49792 Jacksonville Bancorp, Inc. (Exact name of registrant as specified in its charter) Federal 33-1002258 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 1211 West Morton Avenue Jacksonville, Illinois 62650 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(217) 245-4111 Indicate by check whether issuer (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. oLarge Accelerated Filer oAccelerated Filer xNon-Accelerated Filer Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). oYes xNo As of October 31, 2007, there were 1,986,804 shares (*) of the Registrant’s common stock issued and outstanding. (*)As of October 31, 2007, 1,038,738 shares were owned by Jacksonville Bancorp, M.H.C., the Company’s mutual holding company parent. JACKSONVILLE BANCORP, INC. FORM 10-QSB SEPTEMBER 30, 2007 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Income 2 Condensed Consolidated Statement of Stockholders’ Equity 3 Condensed Consolidated Statements of Cash Flows 4-5 Notes to the Condensed Consolidated Financial Statements 6-10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11-22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23-24 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION 26 Item 1. Legal Proceedings Item 2. Changes in Securities and Stock Purchases Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures 27 EXHIBITS Section 302 Certifications Section 906 Certification PART I – FINANCIAL INFORMATION JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS 2007 2006 (Unaudited) Cash and cash equivalents $ 6,074,623 $ 9,330,566 Investment securities - available-for-sale 75,686,635 78,491,564 Mortgage-backed securities - available-for-sale 11,705,145 8,210,466 Federal Home Loan Bank stock 1,108,606 1,108,606 Other investments 333,871 378,249 Loans receivable - net of allowance for loan losses of $1,789,076 and $1,864,497 as ofSeptember 30, 2007 and December 31, 2006 171,104,697 154,837,699 Loans held for sale 883,147 425,851 Premises and equipment - net 6,364,263 6,555,761 Accrued interest receivable 2,925,536 1,943,390 Goodwill 2,726,567 2,726,567 Core deposit intangible 59,793 119,586 Capitalized mortgage servicing rights 958,427 1,039,649 Real estate owned 298,746 152,058 Income taxes receivable - 21,001 Other assets 1,825,527 2,030,821 Total Assets $ 282,055,583 $ 267,371,834 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ 239,338,129 $ 232,913,290 Other borrowings 15,838,407 9,034,879 Advance payments by borrowers for taxes and insurance 237,154 388,713 Accrued interest payable 1,195,318 1,082,334 Deferred compensation plan 2,332,466 2,273,301 Income taxes payable 29,832 - Other liabilities 1,129,589 534,701 Total liabilities 260,100,895 246,227,218 Commitments and Contingencies Stockholders' equity Preferred stock, $0.01 par value - authorized 10,000,000 shares; none issued and outstanding - - Common stock, $0.01 par value - authorized 20,000,000 shares;issued and outstanding, 1,986,804 shares and 1,985,417 shares as of September 30, 2007 and December 31, 2006, respectively 19,868 19,854 Additional paid-in capital 6,620,849 6,608,342 Retained earnings - substantially restricted 15,930,855 15,700,156 Accumulated other comprehensive loss (616,884 ) (1,183,736 ) Total stockholders’ equity 21,954,688 21,144,616 Total Liabilities and Stockholders' Equity $ 282,055,583 $ 267,371,834 See accompanying notes to the condensed consolidated financial statements. 1 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) INTEREST INCOME: Loans $ 3,029,917 $ 2,629,281 $ 8,597,765 $ 7,655,907 Investment securities 830,054 809,060 2,478,309 2,335,241 Mortgage-backed securities 150,618 86,626 419,385 270,803 Other 8,400 34,059 68,075 66,691 Total interest income 4,018,989 3,559,026 11,563,534 10,328,642 INTEREST EXPENSE Deposits 2,148,198 1,765,888 6,293,988 4,658,883 Other borrowings 232,450 108,156 446,742 340,439 Total interest expense 2,380,648 1,874,044 6,740,730 4,999,322 NET INTEREST INCOME 1,638,341 1,684,982 4,822,804 5,329,320 PROVISION FOR LOAN LOSSES 20,000 - 50,000 60,000 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,618,341 1,684,982 4,772,804 5,269,320 OTHER INCOME: Service charges on deposit accounts 235,465 234,980 710,022 665,619 Commission income 209,168 160,693 670,756 580,663 Loan servicing fees 82,355 89,379 254,561 268,862 Mortgage banking operations, net (9,477 ) 14,222 (51,978 ) 61,049 Gains (losses) on sales of securities 2,587 (16,778 ) 2,617 (16,778 ) Trust income 18,226 16,430 69,497 45,038 Other 29,544 15,693 75,060 53,752 Total other income 567,868 514,619 1,730,535 1,658,205 OTHER EXPENSES: Salaries and employee benefits 1,282,659 1,210,497 3,804,175 3,608,380 Occupancy and equipment 272,222 289,324 808,490 814,138 Data processing 109,832 115,318 322,619 331,397 Legal and accounting 38,087 39,528 109,839 118,250 Postage and office supplies 69,228 68,821 226,386 189,352 Advertising 36,755 35,251 92,039 93,330 Real estate owned, net 3,127 27,805 4,765 65,230 Other 218,521 224,227 657,101 652,945 Total other expenses 2,030,431 2,010,771 6,025,414 5,873,022 INCOME BEFORE INCOME TAXES 155,778 188,830 477,925 1,054,503 INCOME TAXES 18,042 19,933 33,909 270,608 NET INCOME $ 137,736 $ 168,897 $ 444,016 $ 783,895 NET INCOME PER COMMON SHARE, BASIC $ 0.07 $ 0.09 $ 0.22 $ 0.40 NET INCOME PER COMMON SHARE, DILUTED $ 0.07 $ 0.08 $ 0.22 $ 0.39 See accompanying notes to condensed consolidated financial statements 2 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY Accumulated Additional Other Total Common Paid-in Retained Comprehensive Stockholders' Comprehensive (Unaudited) Stock Capital Earnings Loss Equity Income BALANCE, DECEMBER 31, 2006 $ 19,854 $ 6,608,342 $ 15,700,156 $ (1,183,736 ) $ 21,144,616 Net Income - - 444,016 - 444,016 $ 444,016 Other comprehensive income -change in net unrealized losses on securities available for sale, net of taxes of $291,125 - - - 565,125 565,125 565,125 Less: Reclassification adjustment for gains included in net income, net of tax $890 - - - 1,727 1,727 1,727 Comprehensive Income $ 1,010,868 Exercise of stock options 26 24,599 - - 24,625 Tax benefit related to stock options exercised - 1,375 - - 1,375 Purchase and retirement of common stock (12 ) (14,982 ) - - (14,994 ) Compensation expense for stock options - 1,515 - - 1,515 Dividends ($0.225 per share) - - (213,317 ) - (213,317 ) BALANCE, SEPTEMBER 30, 2007 $ 19,868 $ 6,620,849 $ 15,930,855 $ (616,884 ) $ 21,954,688 See accompanying notes to condensed consolidated financial statements. 3 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 2006 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 444,016 $ 783,895 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and accretion: Premises and equipment 323,966 346,316 Accretion of loan fees and discounts, net - (39,559 ) Amortization of investment premiums and discounts, net (5,592 ) 10,185 Amortization of intangible assets 59,793 59,793 Compensation expense related to stock options 1,515 2,308 Provision for loan losses 50,000 60,000 Mortgage banking operations, net 51,978 (61,049 ) (Gains) losses on sales of real estate owned (22,098 ) 14,670 (Gains) losses on sales of securities (2,617 ) 16,778 Changes in income taxes receivable (payable) 50,833 (139,204 ) Changes in other assets and liabilities (289,627 ) (402,610 ) Net cash provided by operations before loan sales 662,167 651,523 Origination of loans for sale to secondary market (4,498,764 ) (13,030,056 ) Proceeds from sales of loans to secondary market 4,025,398 13,067,552 Net cash provided by operating activities 188,801 689,019 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of investment and mortgage-backed securities (10,438,270 ) (6,453,061 ) Maturity or call of investment securities available-for-sale 3,815,400 3,000,000 Proceeds from sales of investment and mortgage-backed securities 5,376,744 3,728,196 Principal payments on mortgage-backed and investment securities 1,452,755 1,174,520 Proceeds from sales of other real estate owned 277,633 369,578 Increase in loans, net (16,671,035 ) (4,469,908 ) Additions to premises and equipment (132,468 ) (158,181 ) Net cash used in investing activities (16,319,241 ) (2,808,856 ) (Continued) 4 JACKSONVILLE BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 2006 (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in deposits $ 6,424,839 $ 8,197,174 Net increase (decrease) in other borrowings 6,803,528 (3,989,066 ) Decrease in advance payments by borrowers for taxes/insurance (151,559 ) (151,591 ) Exercise of stock options, net of tax benefit 26,000 148,026 Purchase and retirement of treasury stock (14,994 ) (17,920 ) Dividends paid - common stock (213,317 ) (212,703 ) Net cash provided by financing activities 12,874,497 3,973,920 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (3,255,943 ) 1,854,083 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 9,330,566 6,681,207 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 6,074,623 $ 8,535,290 ADDITIONAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest on deposits $ 6,218,727 $ 4,446,391 Interest on other borrowings 409,019 355,352 Income taxes paid 88,000 520,200 NONCASH INVESTING AND FINANCING ACTIVITIES: Real estate acquired in settlement of loans $ 524,851 $ 318,787 Loans to facilitate sales of real estate owned 125,500 179,000 See accompanying notes to condensed consolidated financial statements 5 JACKSONVILLE BANCORP, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. FINANCIAL STATEMENTS The accompanying interim condensed consolidated financial statements include the accounts of Jacksonville Bancorp, Inc. and its wholly-owned subsidiary, Jacksonville Savings Bank (the “Bank”) and its wholly-owned subsidiary, Financial Resources Group (the “Company”).All significant intercompany accounts and transactions have been eliminated. In the opinion of management, these unaudited condensed consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the financial condition of the Company as of September 30, 2007 and the results of operations for the three and nine month periods ended September 30, 2007 and 2006.The results of operations for the three and nine month periods ended September 30, 2007 are not necessarily indicative of the results which may be expected for the entire year.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2006 filed as an exhibit to the Company’s 10-K filed in March 2007.The accounting and reporting policies of the Company and its subsidiary conform to accounting principles generally accepted in the United States of America and to the prevailing practices within the banking industry. Certain amounts included in the 2006 consolidated statements have been reclassified to conform to the 2007 presentation with no effect on net income or stockholders’ equity. 2. NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157 (FAS 157), “Fair Value Measurements,” which provides enhanced guidance for using fair value to measure assets and liabilities.FAS 157 establishes a common definition of fair value, provides a framework for measuring fair value under U.S. Generally Accepted Accounting Principles and expands disclosure requirements about fair value measurements.FAS 157 is effective for financial statements issued in fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company is currently evaluating the impact, if any, the adoption of FAS 157 will have on its financial reporting and disclosures. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159 (FAS 159), “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115.”FAS 159 allows companies to report selected financial assets and liabilities at fair value.The changes in fair value are recognized in earnings and the assets and liabilities measured under this methodology are required to be displayed separately in the balance sheet.The main intent of the Statement is to mitigate the difficulty in determining reported earnings caused by a “mixed-attribute model” (or reporting some assets at fair value and others using a different valuation attribute such as amortized cost).The project is separated into two phases.This first phase addresses the creation of a fair value option for financial assets and liabilities.A second phase will address creating a fair value option for selected non-financial assets and liabilities.FAS 159 is effective for all financial statements issued for fiscal years beginning after November 15, 2007.The Company is currently evaluating the impact, if any, the adoption of FAS 159 will have on its financial reporting and disclosures. 6 3. EARNINGS PER SHARE Earnings Per Share– Basic earnings per share is determined by dividing net income for the period by the weighted average number of common shares outstanding.Diluted earnings per share considers the potential effects of the exercise of the outstanding stock options under the Company’s Stock Option Plans. The following reflects earnings per share calculations for the basic and diluted methods: 3 Months Ended 9 Months Ended September 30, September 30, 2007 2006 2007 2006 Net income available to common shareholders $ 137,736 $ 168,897 $ 444,016 $ 783,895 Basic potential common shares: Weighted average shares outstanding 1,986,804 1,985,317 1,986,472 1,980,969 Diluted potential common shares: Stock option equivalents 6,134 6,481 6,236 7,969 Diluted average shares outstanding 1,992,938 1,991,798 1,992,708 1,988,938 Basic earnings per share $ 0.07 $ 0.09 $ 0.22 $ 0.40 Diluted earnings per share $ 0.07 $ 0.08 $ 0.22 $ 0.39 4. LOAN PORTFOLIO COMPOSITION At September 30, 2007 and December 31, 2006, the composition of the Company’s loan portfolio was as follows: 7 September 30, 2007 December 31, 2006 Amount Percent Amount Percent (Dollars in thousands) Real estate loans: One-to-four family residential $ 51,175 29.9 % $ 40,635 26.2 % Commercial and agricultural 38,144 22.3 % 39,592 25.6 % Multi-family residential 5,243 3.1 % 5,877 3.8 % Total real estate loans 94,562 55.3 % 86,104 55.6 % Commercial and agricultural business loans 36,962 21.6 % 32,837 21.2 % Consumer loans: Home equity/home improvement 29,700 17.4 % 27,202 17.6 % Automobile 5,343 3.1 % 5,275 3.4 % Other 6,346 3.7 % 5,313 3.4 % Total consumer loans 41,389 24.2 % 37,790 24.4 % Total loans receivable 172,913 101.1 % 156,731 101.2 % Less: Unearned discount and deferred loan fees, net 19 0.0 % 29 0.0 % Allowance for loan losses 1,789 1.0 % 1,864 1.2 % Total loans receivable, net $ 171,105 100.0 % $ 154,838 100.0 % 5. INVESTMENT LOSSES Declines in the fair value of available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses.In estimating other-than-temporary impairment losses, management considers (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.The declines in fair value are due to changes in market rates.At September 30, 2007, the Company does not hold any investment securities that it considers to be other-than-temporarily impaired.The following table shows the gross unrealized losses and fair value, aggregated by investment type and length of time that individual securities have been in a continuous loss position, at September 30, 2007. 8 Less Than Twelve Months Over Twelve Months Total Gross Gross Gross Unrealized Fair Unrealized Fair Unrealized Fair Losses Value Losses Value Losses Value (In thousands) State and political organizations $ 31 $ 4,928 $ 7 $ 2,070 $ 38 $ 6,998 U.S. government and agencies - - 639 63,551 639 63,551 Subtotal 31 4,928 646 65,621 677 70,549 Mortgage-backed securities 58 5,005 225 6,700 283 11,705 Total $ 89 $ 9,933 $ 871 $ 72,321 $ 960 $ 82,254 6. FEDERAL HOME LOAN BANK STOCK The Company owns approximately $1.1 million of Federal Home Loan Bank stock.During the third quarter of 2007, the Federal Home Loan Bank of Chicago received a Cease and Desist Order from their regulator, the Federal Housing Finance Board.The draft order prohibits capital stock repurchases and redemptions until a time to be determined by the Federal Housing Finance Board.With regard to dividends, the Federal Home Loan Bank will continue to assess their dividend capacity each quarter and make appropriate requests for approval.Management performed an analysis and deemed the investment in FHLB stock was not impaired as of September 30, 2007. 7. INCOME TAXES A reconciliation of income tax expense at the statutory rate to the Company’s actual income tax expense for the nine months ended September 30, 2007 is shown below. Computed at the statutory rate (34%) $ 162,495 Increase (decrease) resulting from Tax exempt interest (89,887 ) State income taxes, net (54,007 ) Other, net 15,308 Actual tax expense $ 33,909 8. COMMITMENTS AND CONTINGENCIES The Company is a defendant in legal actions arising from normal business activities.Management, after consultation with legal counsel, believes that the resolution of these actions will not have any material adverse effect on the Company's consolidated financial statements. 9 The Company is a party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers in the way of commitments to extend credit.Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements.The Company evaluates each customer's creditworthiness on a case-by-case basis.Substantially all of the Company's loans are to borrowers located in Cass, Morgan, Macoupin, Montgomery, and surrounding counties in Illinois. 10 JACKSONVILLE BANCORP, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s discussion and analysis of financial condition and results of operations is intended to assist in understanding the financial condition and results of the Company.The information contained in this section should be read in conjunction with the unaudited consolidated financial statements and accompanying notes thereto. Forward-Looking Statements This Form 10-QSB contains certain “forward-looking statements” which may be identified by the use of words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated,” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors that could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, and competition; changes in accounting principles, policies, or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing of products and services. New Accounting Standards Adopted During First Quarter 2007 The Company adopted the provisions of FASB Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes, on January 1, 2007.The implementation of FIN 48 did not impact the Company’s financial statements. Federal Home Loan Bank Stock The Company owns approximately $1.1 million of Federal Home Loan Bank stock.During the third quarter of 2007, the Federal Home Loan Bank of Chicago received a Cease and Desist Order from their regulator, the Federal Housing Finance Board.The draft order prohibits capital stock repurchases and redemptions until a time to be determined by the Federal Housing Finance Board.With regard to dividends, the Federal Home Loan Bank will continue to assess their dividend capacity each quarter and make appropriate requests for approval.Management performed an analysis and deemed the investment in FHLB stock was not impaired as of September 30, 2007. Critical Accounting Policies In the ordinary course of business, we have made a number of estimates and assumptions relating to the reporting of results of operations and financial condition in preparing its financial statements in conformity with accounting principles generally accepted in the United States of America.Actual results could differ significantly from those estimates under different assumptions and conditions.Management believes the following discussion on the allowance for loan losses addresses our most critical accounting policy, which is most important to the portrayal of our financial condition and results and require management’s most difficult, subjective and complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. 11 Allowance for Loan Losses - The allowance for loan losses is a material estimate that is particularly susceptible to significant changes in the near term and is established through a provision for loan losses.The allowance is based upon past loan experience and other factors which, in management’s judgment, deserve current recognition in estimating loan losses.The evaluation includes a review of all loans on which full collectibility may not be reasonably assured.Other factors considered by management include the size and character of the loan portfolio, concentrations of loans to specific borrowers or industries, existing economic conditions and historical losses on each portfolio category.In connection with the determination of the allowance for loan losses, management obtains independent appraisals for significant properties, which collateralize loans.Management uses the available information to make such determinations.If circumstances differ substantially from the assumptions used in making determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be affected.While we believe we have established our existing allowance for loan losses in conformity with accounting principles generally accepted in the United States of America, there can be no assurance that regulators, in reviewing the Bank’s loan portfolio, will not request an increase in the allowance for loan losses.Because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that increases to the allowance will not be necessary if loan quality deteriorates. Financial Condition September 30, 2007 Compared to December 31, 2006 Total assets increased $14.7 million to $282.1 million at September 30, 2007, from the $267.4 million at December 31, 2006.Net loans increased $16.3 million during this same time frame, primarily due to an increase in residential real estate loans.The Company decided to retain a portion of fixed-rate real estate loans rather than selling them to the secondary market during 2007.The loan growth was funded by a $3.3 million decrease in cash and cash equivalents and increases of $6.4 million in deposits and $6.8 million in other borrowings.The increase in deposits primarily reflects a growth in transaction accounts during 2007, including $8.3 million in the new money market deposit account introduced during 2006.Other borrowings increased primarily due to $6.0 million in additional advances from the Federal Home Loan Bank during 2007. Stockholders’ equity increased $810,000 to $22.0 million at September 30, 2007.The increase resulted primarily from net income of $444,000, offset by the payment of $213,000 in dividends, and a decrease of $567,000 in unrealized losses, net of tax, on available-for-sale securities.The change in unrealized gains or losses on securities classified as available-for-sale is affected by market conditions, which can fluctuate daily.Stockholders’ equity also benefited from the receipt of $12,000 from the exercise of stock options during the first nine months of 2007.The $12,000 reflects the $25,000 received from the exercise of stock options, a $1,000 related tax benefit, and a $1,000 compensation expense related to options, which was partially offset by a $15,000 cost to acquire the shares underlying the options in open market purchases. Results of Operations Comparison of Operating Results for the Three Months Ended September 30, 2007 and 2006 General:The Company reported net income for the three months ended September 30, 2007, of $138,000, or $0.07 per share of common stock, basic and diluted, compared to net income of $169,000, or $0.09 per share of common stock, basic, and $0.08 per share, diluted, for the three months ended September 30, 2006.The decrease of $31,000 in net income is due to a decline of $47,000 in net interest income and increases of $20,000 in the provision for loan losses and $19,000 in other expense, partially offset by an increase of $53,000 in other income and a decrease of $2,000 in income taxes. 12 Interest Income:Total interest income increased $460,000 during the three months ended September 30, 2007, compared to the same three months in 2006.The increase is due to increases in interest income of $401,000 on loans, $64,000 on mortgage-backed securities, and $21,000 on investment securities, partially offset by a decrease of $26,000 in interest on other investments. The $401,000 increase in interest income on loans is primarily due to a $21.5 million increase in the average balance of the loan portfolio to $169.9 million during the third quarter of 2007, compared to the same quarter of 2006.The growth in the loan portfolio reflects an increased emphasis on commercial lending and an increase in fixed-rate residential real estate loans.In order to increase interest income, the Company decided to retain a portion of fixed-rate residential real estate loans in the portfolio, rather than selling them into the secondary market.The average yield of the loan portfolio increased to 7.13% from 7.09% for the third quarter of 2007 and 2006, respectively. The $21,000 increase in interest income on investment securities reflects an increase in the average yield of the investment portfolio.The average yield increased 16 basis points to 4.09% during the third quarter of 2007, which reflects a higher yield on reinvested funds.While the average balance of the portfolio has decreased $1.3 million, the average balance of municipal securities has increased by $6.3 million during this same time frame.Funds from investment maturities and sales have been reinvested into higher-yielding municipal securities. Interest income on mortgage-backed securities increased $64,000 during the three months ended September 30, 2007, compared to the same period in 2006.The increase reflects an increase of $4.1 million in the average balance of mortgage-backed securities to $12.3 million during the third quarter of 2007.Interest income also benefited from an increase in the average yield to 4.90% from 4.23% during the three months ended September 20, 2007 and 2006, respectively. Interest income on other investments, which consist of interest earning deposit accounts, decreased $26,000 during the three months ended September 30, 2007, compared to the same period in 2006.The lower interest income from other investments is primarily due to a $1.9 million decrease in the average balance of these investments, as the funds have been used to fund loan growth.The average yield of these funds decreased to 4.59% from 5.11% during the third quarters of 2007 and 2006, respectively. Interest Expense:Total interest expense for the three months ended September 30, 2007 increased $507,000 from the same period in 2006.The higher interest expense reflects increases of $382,000 in the cost of deposits and $125,000 in the interest expense of other borrowings during this same time frame. The increase in the cost of deposits was primarily due to an increase in the average rate.The average rate increased to 3.89% during the three months ended September 30, 2007, from 3.38% during the three months ended September 30, 2006.The 51 basis point increase reflects the increase of short-term market rates during 2006 and the competitive nature of the local markets.The increased cost was also affected by an increase of $11.6 million in the average balance of deposits to $220.7 million during this same time frame.The increase in the average balance and average cost during this period reflects growth in a higher-cost money market deposit account and in certificate of deposit accounts. Interest paid on other borrowings increased $125,000, primarily due to an increase of $9.4 million in the average balance of borrowed funds.The borrowed funds consist of advances from the Federal Home Loan Bank and securities sold under agreement to repurchase.The increase in borrowed funds is primarily due to an increase of $8.1 million in the average balance of FHLB advances.The average cost of borrowed funds increased to 4.99% from 4.70% during the three months ended September 30, 2007 and 2006, respectively. 13 Provision for Loan Losses:The provision for loan losses is determined by management as the amount needed to replenish the allowance for loan losses, after net charge-offs have been deducted, to a level considered adequate to absorb probable losses in the loan portfolio, in accordance with accounting principles generally accepted in the United States of America. The allowance for loan losses decreased $75,000 to $1.8 million at September 30, 2007 from $1.9 million at December 31, 2006.Net charge-offs decreased to $42,000 from $45,000 during the third quarters of 2007 and 2006, respectively.The provision for loan losses was $20,000 for the third quarter of 2007 compared with no provision for the third quarter of 2006.The increase in the provision for loan losses is primarily due to the growth in the loan portfolio over the past twelve months.The loan growth is primarily due to an increase in residential real estate.This change in loan mix, as well as a decrease in nonperforming assets, has resulted in a decrease in the allowance for loan losses as a percentage of total loans.Refer to the following table regarding nonperforming assets. September 30,2007 December 31, 2006 (Dollars in thousands) Non-accruing loans: One-to-four family residential $ 495 $ 435 Commerical and agricultural real estate 176 759 Commercial and agricultural business 28 45 Home equity/Home improvement 120 100 Automobile - 1 Other consumer 13 8 Total $ 832 $ 1,348 Accruing loans delinquent more than 90 days: One-to-four family residential $ 114 $ - Other consumer 1 4 Total $ 115 $ 4 Foreclosed assets: One-to-four family residential $ 114 $ 37 Commercial and agricultural real estate 185 115 Automobile 4 - Total $ 303 $ 152 Total nonperforming assets $ 1,250 $ 1,504 Total as a percentage of total assets 0.44 % 0.56 % The decrease in commercial and agricultural real estate non-accruing loans reflects the payoff of a $660,000 non-accruing loan during the second quarter of 2007.The following table shows the aggregate principal amount of potential problem credits on the Company’s watch list at September 30, 2007 and December 31, 2006.The decrease in substandard credits reflects the payoff of the commercial loan noted above.All non-accruing loans are automatically placed on the watch list. 14 September 30, 2007 December 31, 2006 (In thousands) Special Mention credits $ 3,009 $ 2,439 Substandard credits 1,878 2,724 Total watch list credits $ 4,887 $ 5,163 Other Income:Total other income increased $53,000 during the three months ended September 30, 2007, compared to the same period of 2006.The increase in other income is primarily due to increases of $48,000 in commission income and $19,000 in gains on securities sales, partially offset by a decrease of $24,000 in net income from mortgage banking operations.Brokerage commissions have grown due to a continued growth in accounts and favorable market conditions.The increase in gains in securities sales is due to the recognition of $2,000 in gains during the third quarter of 2007 compared to losses of $17,000 recognized during the third quarter of 2006.Approximately $5.4 million of securities have been sold during 2007 for gains with the proceeds used to purchase higher-yielding investments and to generate cash for loan originations.The decrease in net income from mortgage banking operations is due to a reduction in loan sales and an increase in the amortization of mortgage servicing rights.Loan sales have decreased as the Company has decided to retain a portion of fixed-rate real estate loans in its portfolio.This decrease in sales, as well as regular payments, has decreased the balance of loans serviced for the secondary market and resulted in higher amortization expense. Other Expenses:Total other expenses increased $20,000 during the three months ended September 30, 2007 compared to the three months ended September 30, 2006.The increase in other expenses was primarily due to an increase of $72,000 in salaries and benefits expense, partially offset by decreases of $25,000 in real estate owned expense and $17,000 in occupancy expense.The increase in salaries and benefits expense reflects annual wage and cost increases, higher brokerage commissions, and additional staffing.The decrease in other real estate expense reflects a decrease in the amount of losses on the sale of real estate owned.The decrease in occupancy expense is primarily due to a reduction in building and equipment maintenance costs during the third quarter of 2007 compared to the third quarter of 2006. Income Taxes:The provision for income taxes decreased $2,000 during the three months ended September 30, 2007, compared to the three months ended September 30, 2006.The provision reflects a decrease in taxable income and the effect of state income tax benefits. Comparison of Operating Results for the Nine Months Ended September 30, 2007 and 2006 General:The Company reported net income for the nine months ended September 30, 2007 of $444,000, or $0.22 per share, basic and diluted, compared to net income of $784,000, or $0.40 per share, basic and $0.39 per share, diluted, for the nine months ended September 30, 2006.Net income decreased $340,000 during the nine months ended September 30, 2007 compared to the same period of 2006, due to a decrease of $507,000 in net interest income and an increase of $152,000 in other expense, partially offset by an increase of $72,000 in other income and decreases of $10,000 in the provision for loan losses and $237,000 in income taxes. Interest Income:Total interest income increased $1.2 million during the nine months ended September 30, 2007, compared to the same period in 2006.The increase in interest income is due to increases in interest income of $942,000 on loans, $149,000 on mortgage-backed securities, $143,000 on investment securities, and $1,000 on other investments. 15 The increase in interest income on loans is due to both an increase in the average balance of the loan portfolio, as well as an increase in the average yield during the nine months ended September 30, 2007 compared to the same period of 2006.The average balance of the loan portfolio increased $14.8 million to $162.4 million during the first nine months of 2007, reflecting an increased emphasis on commercial lending and an increase in residential real estate loans.In order to increase interest income, the Company decided to retain a portion of fixed-rate residential real estate loans in its portfolio, rather than selling them to the secondary market.The average yield of the loan portfolio increased to 7.06% from 6.92% for the nine months ended September 30, 2007 and 2006, respectively. The $143,000 increase in investment income is primarily due to a 26 basis point increase in the average yield to 4.03% during the first nine months of 2007, compared to the same period in 2006.The higher average yield reflects a general increase in market rates and an increase in higher-yielding municipal securities.The increase in the average yield was partially offset by a $448,000 decrease in the average balance of investment securities to $82.0 million during the nine months ended September 30, 2007. Interest income on mortgage-backed securities increased $149,000 during the nine months ended September 30, 2007, compared to the same period in 2006.The increase in interest income on mortgage-backed securities is primarily due to a $3.3 million increase in the average balance to $11.7 million for the nine months ended September 30, 2007.Interest income also benefited from a 50 basis point increase in the average yield to 4.79% from 4.29% for the comparative periods in 2007 and 2006, respectively. Interest income on other investments, which consists of interest earning deposit accounts, increased $1,000 during the first nine months of 2007, as compared to the same period in 2006.The increase is due to the net effect of a 60 basis point increase in the average yield, mostly offset by a decrease of $203,000 in the average balance of these accounts during this same time frame.The average balance has decreased over this period as the loan portfolio has grown. Interest Expense:Total interest expense for the nine months ended September 30, 2007 increased $1.7 million from the same period in 2006.The increase in interest expense was due to an increase in the cost of deposits of $1.6 million and an increase in interest expense on borrowed funds of $107,000 for the nine months ended September 30, 2007, compared to the same period in 2006. The increase in the average cost of deposits is primarily due to a 79 basis point increase in the average rate of deposits to 3.80% during the first nine months of 2007, compared to 3.01% for the first nine months of 2006.The increase in the average rate reflects the increase in short-term market rates during 2006 and 2007 and the competitive nature of the local markets.The increased cost was also affected by an increase of $14.4 million in the average balance of deposits to $220.7 million during this same time frame.The increase in the average balance and average cost during this period reflects growth in a higher-cost money market deposit and certificate of deposit accounts. Interest paid on borrowings increased $107,000 during the nine months ended September 30, 2007, compared to the same period in 2006.The increase in interest paid is primarily due to a higher average balance of borrowed funds of $12.3 million compared to $10.1 million for the first nine months of 2007 and 2006, respectively.The higher balance of borrowed funds is mostly due to an increase in advances from the FHLB, which averaged $8.0 million during the first nine months of 2007.The remainder of borrowed funds consists of securities sold under agreements to repurchase.In addition, the average cost of borrowings increased to 4.86% for the nine months ended September 30, 2007 from 4.50% for the same period in 2006. 16 Provision for Loan Losses:The provision for loan losses is determined by management as the amount needed to replenish the allowance for loan losses, after net charge-offs have been deducted, to a level considered adequate to absorb probable losses in the loan portfolio, in accordance with accounting principles generally accepted in the United States of America. 9 Months Ended September 30, 2007 September 30, 2006 (In thousands) Balance at beginning of period $ 1,864 $ 1,846 Charge-offs: One-to-four family residential 63 55 Commercial and agricultural real estate - 30 Commercial and agricultural business 8 16 Home equity/home improvement 49 61 Automobile - 2 Other Consumer 38 15 Total 158 179 Recoveries: One-to-four family residential 5 76 Commercial and agricultural real estate - 8 Home equity/home improvement 2 33 Automobile 7 7 Other Consumer 19 14 Total 33 138 Net loans charged off 125 41 Provision expense 50 60 Balance at end of period $ 1,789 $ 1,865 The provision for loan losses decreased to $50,000 from $60,000 during the nine months ended September 30, 2007 and 2006, respectively.The provisions were made to bring the allowance for loan losses to a level deemed adequate following management’s evaluation of the repayment capacity and collateral protection afforded by each problem credit identified by management.Net charge-offs increased to $125,000 during the first nine months of 2007 compared to net charge-offs of $41,000 during the first nine months of 2006.The allowance for loan losses decreased $75,000 to $1.8 million at September 30, 2007.The allowance for loan losses as a percentage of total loans has decreased during 2007 primarily due to loan growth.This growth in the loan portfolio is mostly comprised of an increase in residential real estate loans.This change in loan mix, as well as a decrease in nonperforming assets, has contributed to the decrease in the allowance for loan losses. 17 Other Income:Total other income increased $72,000 during the nine months ended September 30, 2007, compared to the same period of 2006.The increase in other income is primarily due to increases of $90,000 in brokerage commissions, $44,000 in service charges on deposits, and $24,000 in trust income, partially offset by a decrease of $113,000 in net income from mortgage banking operations.Brokerage commissions continue to benefit from a growth in accounts and favorable market conditions.The increase in service charges on deposits is due to deposit growth and an increase in electronic services.The increase in trust income reflects a growth in trust accounts and an increase in farm management fees.The decrease in net income from mortgage banking operations is due to a reduction in loan sales and an increase in the amortization of mortgage servicing rights.Loan sales have decreased as the Company has decided to retain a portion of fixed-rate real estate loans in its portfolio.This decrease in sales, as well as regular payments, has decreased the balance of loans serviced for the secondary market and resulted in higher amortization expense. Other Expenses:Total other expenses increased $152,000 during the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006.The increase in other expense is mainly comprised of an increase of $196,000 in salaries and benefits expense partially offset by a decrease of $60,000 in real estate owned expense.The increase in salaries and benefits expense is primarily due to annual wage and cost increases, increased brokerage commissions, and additional staffing.In order to grow the trust department and fee income, the Company hired an additional, experienced trust officer during the first quarter of 2007.The decrease in real estate owned expense is primarily due to higher gains from the sale of real estate owned. Income Taxes:The provision for income taxes decreased $237,000 during the nine months ended September 30, 2007, compared to the nine months ended September 30, 2006.The provision reflects a decrease in taxable income and the effect of state income tax benefits. Liquidity and Capital Resources:The Company’s most liquid assets are cash and cash equivalents.The levels of these assets are dependent on the Company’s operating, financing, and investing activities.At September 30, 2007 and December 31, 2006, cash and cash equivalents totalled $6.1 million and $9.3 million, respectively.The Company’s primary sources of funds include principal and interest repayments on loans (both scheduled and prepayments), maturities and calls of investment securities and principal repayments from mortgage-backed securities (both scheduled and prepayments).During the past twelve months, the most significant sources of funds have been deposit growth, advances from the Federal Home Loan Bank, and investment sales and maturities.These funds have been used primarily for new loan originations. While scheduled loan repayments and proceeds from maturing investment securities and principal repayments on mortgage-backed securities are relatively predictable, deposit flows and early prepayments are more influenced by interest rates, general economic conditions, and competition.The Company attempts to price its deposits to meet asset-liability objectives and stay competitive with local market conditions. Liquidity management is both a short-term and long-term responsibility of management.The Company adjusts its investments in liquid assets based upon management’s assessment of (i) expected loan demand, (ii) projected purchases of investment and mortgage-backed securities, (iii) expected deposit flows, (iv) yields available on interest-bearing deposits, and (v) liquidity of its asset-liability management program.Excess liquidity is generally invested in interest-earning overnight deposits and other short-term U.S. Agency obligations.If the Company requires funds beyond its ability to generate them internally, it has the ability to borrow funds from the FHLB.The Company may borrow from the FHLB under a blanket agreement which assigns all investments in FHLB stock as well as qualifying first mortgage loans equal to 150% of the outstanding balance as collateral to secure the amounts borrowed.This borrowing arrangement is limited to a maximum of 30% of the Company’s total assets or twenty times the balance of FHLB stock held by the Company.At September 30, 2007, the Company had outstanding advances of $10.0 million.In addition, the Company had approximately $12.2 million available to it under the above-mentioned borrowing arrangement. The Company maintains minimum levels of liquid assets as established by the Board of Directors.The Company’s liquidity ratios at September 30, 2007 and December 31, 2006 were 27.3% and 31.0%, respectively.These ratios represent the volume of short-term liquid assets as a percentage of net deposits and borrowings due within one year. 18 The Company must also maintain adequate levels of liquidity to ensure the availability of funds to satisfy loan commitments.The Company anticipates that it will have sufficient funds available to meet its current commitments principally through the use of current liquid assets and through its borrowing capacity discussed above.The following table summarizes these commitments at September 30, 2007 and December 31, 2006. September 30, 2007 December 31, 2006 (In thousands) Commitments to fund loans $ 37,383 $ 27,347 Standby letters of credit 40 14 Quantitative measures established by regulation to ensure capital adequacy require the Company and the Bank to maintain minimum amounts and ratios (set forth in the table below) of total and Tier 1 capital (as defined in the regulations) to risk-weighted assets (as defined) and Tier 1 capital (as defined) to average assets (as defined).Management believes, at September 30, 2007 that the Bank meets all its capital adequacy requirements. Under Illinois law, Illinois-chartered savings banks are required to maintain a minimum core capital to total assets ratio of 3%.The Illinois Commissioner of Savings and Residential Finance (the Commissioner) is authorized to require a savings bank to maintain a higher minimum capital level if the Commissioner determines that the savings bank’s financial condition or history, management or earnings prospects are not adequate.If a savings bank’s core capital ratio falls below the required level, the Commissioner may direct the savings bank to adhere to a specific written plan established by the Commissioner to correct the savings bank’s capital deficiency, as well as a number of other restrictions on the savings bank’s operations, including a prohibition on the declaration of dividends by the savings bank’s board of directors.At September 30, 2007, the Bank’s core capital ratio was 6.99% of total average assets, which exceeded the required amount. The Bank is also required to maintain regulatory capital requirements imposed by the Federal Deposit Insurance Corporation.The Bank’s actual ratios at September 30, 2007 and the required minimums to be considered adequately capitalized are shown in the table below.In order to be considered well-capitalized, the Bank must maintain: (i) Tier 1 Capital to Average Assets of 5.0%, (ii) Tier 1 Capital to Risk-Weighted Assets of 6.0%, and (iii) Total Capital to Risk-Weighted Assets of 10.0%. September 30, 2007 December 31, 2006 Minimum Actual Actual Required Tier 1 Capital to Average Assets 6.99 % 7.45 % 4.00 % Tier 1 Capital to Risk-Weighted Assets 10.70 % 11.25 % 4.00 % Total Capital to Risk-Weighted Assets 11.69 % 12.34 % 8.00 % Future capital levels should benefit from the decision of the Company’s parent company, Jacksonville Bancorp, MHC, to waive its right to receive dividends.The mutual holding company has received approval from its primary regulator, the Office of Thrift Supervision, for such waivers through the quarter ended September 30, 2007.An application has been filed with the Office of Thrift Supervision to extend this approval through the quarter ended September 30, 2008. 19 Effect of Inflation and Changing Prices:The consolidated financial statements and related financial data presented herein have been prepared in accordance with accounting principles generally accepted in the United States of America, which require the measurement of financial position and operating results in terms of historical dollars, without considering the change in relative purchasing power of money over time due to inflation.The impact of inflation is reflected in increased cost of the Company’s operations.Unlike most industrial companies, virtually all the assets and liabilities of a financial institution are monetary in nature.As a result, interest rates generally have a more significant impact on a financial institution’s performance than do general levels of inflation.Interest rates do not necessarily move in the same direction or to the same extent as the prices of goods and services. The following table sets forth the average balances and interest rates (costs) on the Company’s assets and liabilities during the periods presented. Consolidated Average Balance Sheet and Interest Rates (Dollars in thousands) Three Months Ended September 30, 2007 2006 Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Interest-earnings assets: Loans $ 169,917 $ 3,030 7.13 % $ 148,401 $ 2,629 7.09 % Investment securities 81,182 830 4.09 % 82,447 809 3.93 % Mortgage-backed securities 12,284 151 4.90 % 8,189 87 4.23 % Other 732 8 4.59 % 2,665 34 5.11 % Total interest-earning assets 264,115 4,019 6.09 % 241,702 3,559 5.89 % Non-interest earnings assets 18,148 18,298 Total assets $ 282,263 $ 260,000 Interest-bearing liabilities: Deposits $ 220,710 $ 2,148 3.89 % $ 209,130 $ 1,766 3.38 % Other borrowings 18,634 233 4.99 % 9,200 108 4.70 % Total interest-bearing liabilities 239,344 2,381 3.98 % 218,330 1,874 3.43 % Non-interest bearing liabilities 21,458 21,253 Stockholders' equity 21,461 20,417 Total liabilities/stockholders' equity $ 282,263 $ 260,000 Net interest income $ 1,638 $ 1,685 Interest rate spread (average yield earned minus average rate paid) 2.11 % 2.46 % Net interest margin (net interest income divided by average interest-earning assets) 2.48 % 2.79 % 20 The following table sets forth the changes in rate and changes in volume of the Company’s interest earning assets and liabilities. Analysis of Volume and Rate Changes (In thousands) Three Months Ended September 30, 2007 Compared to 2006 Increase(Decrease) Due to Rate Volume Net Interest-earnings assets: Loans $ 17 $ 384 $ 401 Investment securities 34 (13 ) 21 Mortgage-backed securities 15 49 64 Other (3 ) (23 ) (26 ) Total net change in income on interest-earning assets 63 397 460 Interest-bearing liabilities: Deposits 281 101 382 Other borrowings 7 118 125 Total net change in expense on interest-bearing liabilities 288 219 507 Net change in net interest income $ (225 ) $ 178 $ (47 ) The following table sets forth the average balances and interest rates (costs) on the Company’s assets and liabilities during the periods presented. Consolidated Average Balance Sheet and Interest Rates (Dollars in thousands) Nine Months Ended September 30, 2007 2006 Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Interest-earnings assets: Loans $ 162,379 $ 8,598 7.06 % $ 147,550 $ 7,656 6.92 % Investment securities 82,049 2,478 4.03 % 82,497 2,335 3.77 % Mortgage-backed securities 11,674 420 4.79 % 8,409 271 4.29 % Other 1,807 68 5.02 % 2,010 67 4.42 % Total interest-earning assets 257,909 11,564 5.98 % 240,466 10,329 5.73 % Non-interest earnings assets 17,972 17,954 Total assets $ 275,881 $ 258,420 Interest-bearing liabilities: Deposits $ 220,724 $ 6,294 3.80 % $ 206,356 $ 4,659 3.01 % Other borrowings 12,269 447 4.86 % 10,079 340 4.50 % Total interest-bearing liabilities 232,993 6,741 3.86 % 216,435 4,999 3.08 % Non-interest bearing liabilities 21,507 21,694 Stockholders' equity 21,381 20,291 Total liabilities/stockholders' equity $ 275,881 $ 258,420 Net interest income $ 4,823 $ 5,330 Interest rate spread (average yield earned minus average rate paid) 2.12 % 2.65 % Net interest margin (net interest income divided by average interest-earning assets) 2.49 % 2.96 % 21 The following table sets forth the changes in rate and changes in volume of the Company’s interest earning assets and liabilities. Analysis of Volume and Rate Changes (In thousands) Nine Months Ended September 30, 2007 Compared to 2006 Increase(Decrease) Due to Rate Volume Net Interest-earnings assets: Loans $ 159 $ 783 $ 942 Investment securities 156 (13 ) 143 Mortgage-backed securities 34 115 149 Other 8 (7 ) 1 Total net change in income on interest-earning assets 357 878 1,235 Interest-bearing liabilities: Deposits 1,293 342 1,635 Other borrowings 28 79 107 Total net change in expense on interest-bearing liabilities 1,321 421 1,742 Net change in net interest income $ (964 ) $ 457 $ (507 ) 22 JACKSONVILLE BANCORP, INC. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company seeks to reduce its interest rate risk by better matching the maturities of its interest rate sensitive assets and liabilities, selling its long-term fixed-rate residential mortgage loans with terms of 15 years or more to Freddie Mac or the Federal Home Loan Bank, originating adjustable rate loans, balloon loans with terms ranging from three to five years and originating consumer and commercial business loans, which typically are for a shorter duration and at higher rates of interest than one-to-four family loans.During 2007, the Company has chosen to retain a portion of fixed-rate, residential real estate loans, which are reflected in its interest rate risk analyses.The Company also maintains a portfolio of mortgage-backed securities, which provides monthly cash flow.The remaining investment portfolio has been laddered to better match the interest-bearing liabilities.With respect to liabilities, the Company has attempted to increase its savings and transaction deposit accounts, which management believes are more resistant to changes in interest rates than certificate accounts.The Board of Directors appoints the Asset-Liability Management Committee (ALCO), which is responsible for reviewing the Company’s asset and liability policies.The ALCO meets quarterly to review interest rate risk and trends, as well as liquidity and capital ratio requirements. The Company uses a comprehensive asset/liability software package provided by a third-party vendor to perform interest rate sensitivity analysis for all product categories.The primary focus of the Company’s analysis is on the effect of interest rate increases and decreases on net interest income.Management believes that this analysis reflects the potential effects on current earnings of interest rate changes.Call criteria and prepayment assumptions are taken into consideration for investment securities and loans.All of the Company’s interest sensitive assets and liabilities are analyzed by product type and repriced based upon current offering rates.The software performs interest rate sensitivity analysis by performing rate shocks of plus or minus 300 basis points in 100 basis point increments. The following table shows projected results at September 30, 2007 and December 31, 2006 of the impact on net interest income from an immediate change in interest rates, as well as the benchmarks established by the ALCO.The results are shown as a dollar and percentage change in net interest income over the next twelve months. Change in Net Interest Income (Dollars in thousands) September 30, 2007 December 31, 2006 ALCO Rate Shock: $ Change % Change $ Change % Change Benchmark + 200 basis points 13 0.20 % (636 ) -9.23 % > (20.00)% + 100 basis points 172 2.65 % (425 ) -6.17 % > (12.50)% - 100 basis points 348 5.35 % (69 ) -1.00 % > (12.50)% - 200 basis points 450 6.92 % 21 0.31 % > (20.00)% The foregoing computations are based upon numerous assumptions, including relative levels of market interest rates, prepayments, and deposit mix.The computed estimates should not be relied upon as a projection of actual results.Despite the limitations on precision inherent in these computations, management believes that the information provided is reasonably indicative of the effect of changes in interest rate levels on the net earning capacity of the Company’s current mix of interest earning assets and interest bearing liabilities.Management continues to use the results of these computations, along with the results of its computer model projections, in order to maximize current earnings while positioning the Company to minimize the effect of a prolonged shift in interest rates that would adversely affect future results of operations. 23 At the present time, the most significant market risk affecting the Company is interest rate risk.Other market risks such as foreign currency exchange risk and commodity price risk do not occur in the normal business of the Company.The Company also is not currently using trading activities or derivative instruments to control interest rate risk. 24 JACKSONVILLE BANCORP, INC. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Company’s Chief Executive Officer and Chief Financial Officer have concluded, based on their evaluation within 90 days prior to filing date of this report, that the Company’s disclosure controls and procedures (as defined by the Securities Exchange Act Rules 13a-15(e) and 15d-15(e)) are effective to ensure that information required to be disclosed in the reports that the Company files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commissions’ rules and forms. Changes in Internal Controls There were no significant changes made in our internal controls during the period covered by this report or, to our knowledge, in other factors that could significantly affect these controls subsequent to the date of the foregoing evaluation. 25 PART II – OTHER INFORMATION PART II – OTHER INFORMATION Item 1. Legal Proceedings None. Item 2. Changes in Securities and Stock Purchases None. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information None. Item 6. Exhibits 31.1 - Certification of the Chief Executive Officer Pursuant to Rule 13a-15(e)/15d-15(e) 31.2 - Certification of the Chief Financial Officer Pursuant to Rule 13a-15(e)/15d-15(e) 32.1 - Certification of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 26 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JACKSONVILLE BANCORP, INC. Registrant Date:11/07/2007 /s/ Richard A. Foss Richard A. Foss President and Chief Executive Officer /s/ Diana S. Tone Diana S. Tone Chief Financial Officer 27
